DETAILED ACTION
	The instant application is a domestic application filed 24 June 2020, which claims foreign priority to IN202021006047, filed 12 February 2020.
	Claims 1-20 are pending in the current application. Claims 1-5 and 16-20 are withdrawn as being drawn to a non-elected invention, see below. Claims 6-15 are examined on the merits herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 12 February 2020. It is noted, however, that applicant has not filed a certified copy of the 202021006047 application as required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-15 in the reply filed on 30 July 2021 is acknowledged.
Claims 1-5 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 July 2021.



Claim Objections
Claims 6-15 are objected to because of the following informalities:  Appropriate correction is required.
Instant claims 6-15 contain claims having multiple capital letters within each claim. These should be corrected so that each claim only contains one capital letter. “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)”.  See MPEP 608.01 (m).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “threating” in instant claim 6, step e appears to be a mistranslation. However, it is not clear what the term is supposed to mean. Correction and clarification are required. 

The recitation “form at least” in instant claim 7 is a typographical error and it appears that it should recite “from at least”. 
Similarly, “selected at least one of” in instant claim 8 appears to be a typographical error, and it should recite “selected from at least one of”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. (WO 2014/142640, original document cited in IDS submitted 27 July 2021; machine translation cited in PTO-892) in view of Wang et al. (CN102351933, original and machine translation cited in PTO-892).

Bruno et al. do not expressly disclose a step of treating the solution with an adsorbent to remove impurities (instant claim 6, step d).
Wang et al. teach a method of preparing hydroxocobalamin acid salts, wherein hydroxocobalamin is treated with acetic acid at a pH 3.18 (Embodiment 1); hydrochloric acid at pH 3.21 (Embodiment 2); or sulfuric acid at a pH 3.20 (Embodiment 3). Wang et al. teach subsequently treating the reaction solution with a vinylbenzene macroporous adsorptive resin, followed by aqueous acetone, and then through a resin column (Embodiments 1-3). Wang et al. teach the use of the resin improves the yield and purity of the product (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to purify hydroxocobalamin with an adsorbent.
Starting from Bruno et al., one having ordinary skill in the art would have looked to the teaching of Wang et al. because they are both concerned with preparing pure hydroxocobalamin acid salts, wherein the final product is a solid. One having ordinary skill in the art would have been motivated to purify hydroxocobalamin with an adsorbent because Wang et al. teach using a macroporous resin as an 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. and Wang et al. as applied to claims 6, 9-12 and 14 above, and further in view of Hirayama et al. (US Patent No. 5,338,418, cited in IDS submitted 27 July 2021).
Bruno et al. and Wang et al. teach as discussed above. 
Bruno et al. do not expressly disclose one of the resins listed in instant claims 7 and 13. Bruno et al. do not expressly disclose treating hydroxocobalamin with alumina or silica (instant claim 8).
Hirayama et al. teach producing hydroxocobalamin by contacting a solution containing a cobalamin derivatize with a divinylbenzene/styrene copolymer resin, washing the resin with water to remove impurities, eluting the B12 derivative, irradiating the eluate with light, contacting the hydroxocobalamin containing solution with silica or alumina, and recovering purified hydroxocobalamin (claim 1). Hirayama et al. teach washing the Amberlite resin with either water or an aqueous solution containing an acid, such as acetic acid, phosphoric acid, sulfuric acid, boric acid, hydrochloric acid (col. 3, lines 51-65). Alternatively, Hirayama et al. teach washing the Amberlite resin with an aqueous solution having a lower alcohol such as methanol, ethanol or isopropanol (col. 3-4, bridging paragraph). Hirayama et al. teach the concentrated solution of hydroxocobalamin is adjusted to a pH of about 4.0, after which acetone is added to obtain crystallized hydroxocobalamin at a purity of at least 95% (col. 5, lines 1-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to purify hydroxocobalamin with Amberlite IR 120 resin, or Diaion HP20, and a silica gel adsorbent. 
One having ordinary skill in the art would have been motivated to purify hydroxocobalamin with a silica gel adsorbent because both Wang et al. and Hirayama et al. teach the use of adsorbants in the purification of hydroxocobalamin. Hirayama et al. expressly teach purifying hydroxocobalamin with an alumina or silica gel adsorbent. Thus, the ordinary artisan would have had a reasonable expectation of success in using a silica gel adsorbent to obtain purified hydroxocobalamin.
Hirayama et al. teach a variety of resins can be used, including Amberlite-410 (strong base anion exchange resin), Amberlite 120 (strong acid cation exchange resin), and Diaion HP20 *polystyrene/divinylbenzene matrix). The skilled artisan would have been motivated to treat hydroxocobalamin with Amberlite IR 120 or Diaion HP20 resin because Bruno et al. teach treating the aqueous solution of hydroxocobalamin with an activated ion exchange resin, wherein the resin is Amberlite IRA-458 (strong base anion exchange resin), and Hirayama et al. teach preparing purified hydroxocobalamin via a variety of different resins including strong base anionic exchange resins (like Amberlite IRA-458), strong acid cation exchange resins. 
The ordinary artisan would have had a reasonable expectation of success because Hirayama et al. teach different types of resins can be used to prepare pure hydroxocobalamin.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. and Wang et al. as applied to claims 6, 9-12 and 14 above, and further in view of the ‘612 Publication (CN 110146612, published August 2019, original and machine translation cited in PTO-892).
Bruno et al. and Wang et al. teach as discussed above.
Bruno et al. do not expressly disclose re-adjusting the pH to 3.8-4.5 using a base like sodium hydroxide (instant claim 15).
The ‘612 Publication teaches using hydrochloric acid or sodium hydroxide to adjust the pH of a solution comprising hydroxocobalamin or salt thereof to a pH of 3-8 (p.3, paragraph 2a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sodium hydroxide to adjust the pH of a solution comprising hydroxocobalamin.
From Bruno et al. and Wang et al., the skilled artisan would have known hydroxocobalamin is purified by treating it with an acidic solution comprising various acids such as acetic acid, hydrochloric acid or sulfuric acid. From the combined teaching of the art references, the artisan would have known to use these acids to adjust the pH to 2.1-4.1. 
The skilled artisan would have known pH can be modified using either acid or base. In addition, the ‘612 Publication demonstrates what was routine and conventional in the chemical arts, i.e. the use of either hydrochloric acid or sodium hydroxide to adjust the pH of an aqueous solution. One having ordinary skill in the art would have been motivated to use the acid and/or base to ensure the pH of the hydroxocobalamin containing solution stays within the range of 2.1-4.1 as prescribed by Bruno et al. The ordinary artisan would have had a reasonable expectation of success because the ‘612 Publication teaches using either hydrochloric acid or sodium hydroxide to adjust the pH of an aqueous solution containing hydroxocobalamin to 3-8, which overlaps with the pH ranges known and taught by the Bruno et al. and Wang et al. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 
Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623